Name: Council Regulation (EEC) No 3069/81 of 26 October 1981 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 81 Official Journal of the European Communities No L 308 / 1 I (Acts whose publication is obligator) COUNCIL REGULATION (EEC) No 3069/81 of 26 October 1981 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, pending the conclusion of agreements with other non-member countries which traditionally export to the Community, it would seem appropriate to restrict in 1981 the collection of the levy and the issue of import licences in respect of certain products from these countries ; Whereas imports into the Member States should be allowed , account being taken of traditional trade patterns, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament ( 2), Whereas Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (') established a system of trade with non-member countries in this sector ; whereas this system includes the collection of an import levy ; Whereas the Community has concluded or is in the process of concluding voluntary restraint agreements with the great majority of the non-member countries exporting sheepmeat and goatmeat products ; HAS ADOPTED THIS REGULATION : Article 1 1 . The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem subject to quantitative limits expressed in tonnes of carcase equivalent per non-member country concerned and per category : CCT heading No Non-member country concerned and quantity Description Chile Spain Other non-member countries (a) 01.04 Live sheep and goats : B. Other (b ) 0 0 100 02.01 Meat and edible offal of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : A. Meat : IV . Of sheep or goats : a ) Fresh or chilled 0 500 100 b) Frozen 1 490 0 100 (a ) Excluding Argentina, Australia , Austria , Bulgaria , Czechoslovakia , Hungary, Iceland , New Zealand , Poland , Romania , Uruguay and Yugoslavia . (b ) The coefficient to be employed for converting net mass ( live weight) into carcase mass (carcase weight equivalent) shall be 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff . (') OJ No C 58 , IH . .V 1981 , p . 5 . ( 2 ) O J No C 172, 13 . 7 . 1981 , p . 1 1 (') O'l No L 183 , 16 . 7 . 1980 , p . 1 . No L 308 /2 Official Journal of the European Communities 29 . 10 . 81 Article J2 . Member States may be authorized to issue import licences for the products referred to in paragraph 1 up to the limit of quantities corresponding to their tradi ­ tional imports coming from the third countries concerned . The detailed rules for implementing this Regulation shall be drawn up in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 1837/80 . Article 4Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall , apply from 1 January 1981 until voluntary restraint agreements with the non-member countries concerned are implemented or until 31 December 1981 , whichever is the sooner. For the products and non-member countries specified in Article 1 , the import licences provided for in Article 16 of Council Regulation (EEC) No 1837/80 shall be issued in 1981 subject to the quantitative limits laid down in Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 October 1981 . For the Council The President CARRINGTON